Citation Nr: 1504147	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-29 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to an increased (compensable) rating for left ear hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1968 to February 1971.  The Veteran's decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans' Affairs (VA), Regional Office (RO), in St. Louis, Missouri, that denied service connection for right ear hearing loss and denied an increased (compensable) rating for service-connected left ear hearing loss.

In January 2014, the Board remanded the case in order for another VA examination to be conducted and to provide the Veteran an opportunity to submit additional evidence.  

The issue of an increased rating for left ear hearing loss addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has current right ear hearing loss as the result of in service combat injury.



CONCLUSION OF LAW

The criteria for right ear hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(b), 5107(b); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Establishing service connection generally requires evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection for listed chronic diseases may be shown by demonstrating a continuity of symptomatology dating to service.  38 C.F.R. § 3.303(b); cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss is considered a disease of the nervous system and as such is a listed chronic disease.  See VA Under Secretary for Health Memorandum (October 1995).

When a claimant engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships of service. 38 U.S.C.A. § 1154(b).

A layperson is competent to report on the onset and continuity of his current symptomatology.  See 38 C.F.R. § 3.159(a); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 


II.  Analysis

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The United Court of Appeals for Veterans Claims (Court) has stated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v Brown, 5 Vet. App. 155, 157 (1993).

VA examination in December 2012 shows the Veteran has current hearing loss disability as defined by VA, satisfying the current disability requirement for service connection.  The Veteran's auditory threshold exceeded 40 decibels at 3000 and 4000 in his right ear.  He, thus, has a current disability in his right ear.

The Veteran asserts that he worked on the flight line and around helicopters and jet aircraft during active military service.  In his initial claim for service connection for hearing loss in 1972, he noted the onset of hearing loss from the concussion of an enemy rocket blast in approximately May 1969.  His Armed Forces of the United States Report of Transfer or Discharge (DD Form 214) indicates that he received a Combat Action Ribbon for combat service in Vietnam.   The Veteran, therefore, is entitled to the combat presumption under section 1154(b).  The Board is required to presume not only that the Veteran experienced acoustic trauma during combat, but also that his report of permanent disability from the trauma is correct.  Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).

The Veteran's service treatment records reveals an April 1968 hearing examination conducted during enlistment that shows pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-10
-
-5
LEFT
-5
-5
-10
-
0

A February 1971 hearing examination conducted during separation from active service shows pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
10
20
20
LEFT
40
30
25
35
40

The Veteran was afforded a VA audiological examination in December 2012.  At the time of the examination, he stated that he had experienced excessive noise during active service.  He also reported that he suffered from bilateral hearing loss immediately after service.  In a January 2013 opinion, the examiner found that due to the Veteran's normal hearing in the right ear at separation and the research that does not support a delayed onset of hearing loss when hearing is normal after exposure, it was less likely than not that the Veteran's right ear hearing loss was related to military noise exposure.

Despite the VA examiner's finding, the Board notes that Hensley has established that more than a 20 dB loss of hearing acuity shows some degree of hearing loss.  Under Hensley, the Veteran's hearing was not normal at service separation.  

Additionally, there is evidence of continuity of symptomatology, linking the documented in-service hearing loss to his current disability.  In his June 1972 claim for compensation, the Veteran stated that he suffered hearing loss.  In his June 2010 claim for increase, the Veteran stated that a "fire base ammo dump blew up while I was in Vietnam.  It caused my hearing loss and tinnitus."  On VA examination in December 2012, the Veteran described having difficulty hearing in crowded or noisy places.  He also stated that he used his speakerphone on the telephone to hear better and often asked others to repeat themselves.  The Board finds the Veteran has provided competent and credible statements regarding his hearing loss.  See Layno, supra; see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Veteran has current right ear hearing loss and documented hearing loss at the time of his separation of service.  Furthermore, a continuity of symptomatology of right ear hearing loss has been established sufficient to satisfy the remaining elements of service connection.  See Walker, 701 F.3d 1331

The evidence in this case is in at least equipoise as to whether the current hearing loss is related to in-service noise exposure.  Resolving reasonable doubt in the Veteran's favor, service connection for hearing loss is granted. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for right ear hearing loss is granted.  


REMAND

As the RO will need to assign the initial rating for right ear hearing loss granted herein above, the Board finds it appropriate to remand the issue of increased rating for left ear hearing loss in order to avoid prejudice to the Veteran.  The Board does not have jurisdiction to assign the initial rating for right ear hearing loss in the first instance.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The matter of an initial rating for right ear hearing loss is inextricably intertwined with the claim of an increased rating for left ear hearing loss.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the Veteran's claim for a compensable rating for left ear hearing loss in conjunction with the initial rating for the left ear hearing loss disability.

2.  If any benefit sought on appeal remains denied, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


